Exhibit 10.20

 

1/26/04

 

SEPARATION AGREEMENT AND GENERAL RELEASE

 

This Separation Agreement and General Release (“Agreement”) is made and entered
into January 30, 2004, by and between DUKE ENERGY CORPORATION, a North Carolina
corporation, (including all of its subsidiaries and affiliates — all hereafter
referred to as “Duke”); and Mr. Robert Brace (“Mr. Brace”). In consideration of
the mutual covenants and promises of Mr. Brace and Duke, Duke and Mr. Brace
voluntarily agree as follows:

 

1. EMPLOYMENT. Mr. Brace agrees to leave his employment with Duke effective
March 1, 2004. Mr. Brace’s last day of employment with Duke will be February 29,
2004. Duke agrees to continue to employ Mr. Brace through 11:59 p.m. February
29, 2004, subject to Duke’s right to terminate Mr. Brace’s employment as set
forth in subparagraph If below. In connection with Mr. Brace’s continued
employment through February 29, 2004, the following provisions shall apply.

 

a. Salary. Mr. Brace shall be paid his current regular base salary from the date
of this Agreement through February 29, 2004, less lawful withholding, to be paid
at the time and in the manner specified in Duke’s general policies regarding the
payment of employment compensation. Duke will endeavor to pay Mr. Brace for his
accrued but unpaid vacation hours as of December 31, 2003, with the first
payroll check received by Mr. Brace after the effective date of this Agreement.
Should Duke not make the payment with the first payroll check received by Mr.
Brace after the effective date of the Agreement, Duke will make the payment in
the normal course according to Duke’s policy for the payment of accrued vacation
following Mr. Brace’s February 29, 2004 termination of employment. There will be
no vacation accrued or paid for 2004.

 

1 of 17



--------------------------------------------------------------------------------

b. Benefits. Mr. Brace shall, in the same manner and at the same cost to him as
currently in effect for him, continue participation for coverage for himself in
all benefit plans maintained by Duke in which he is a participant.

 

c. Short Term and Long Term Incentive Plan. Amounts due for 2003 Short-Term
Incentive Plan payments (if any) will be paid under the terms and conditions of
the Short-Term Incentive Plan in which Mr. Brace is a participant and at the
same time payments are made to other Plan participants. Mr. Brace will NOT be
entitled to any Short-Term Incentive Plan payments for 2004. Mr. Brace will NOT
be entitled to any Long-Term Incentive Plan award beyond any award he has been
granted as of the date of this Agreement. Existing Long Term Incentive Awards
will be governed by the applicable Plan documents and Award Agreements.

 

d. Duties. Effective as of the date of this Agreement, Mr. Brace will be
required to make himself available by telephone, electronic messaging, or in
person at the times mutually acceptable to Mr. Brace and Duke to undertake such
consulting or transition assignments as may be appropriate to Mr. Brace’s
experience and expertise. For purposes of such assignments, Mr. Brace will
report to Mr. Christopher C. Rolfe or his designee. If Mr. Brace is required to
be available in person, Duke shall reimburse his reasonable travel expenses in
accordance with the provisions of Duke’s policies and procedures governing
employee business travel; the parties anticipate, however, that most of Mr.
Brace’s consultations will be performed by telephone or by electronic messaging.

 

e. Computer Equipment. Duke agrees to allow Mr. Brace to retain as his personal
property the laptop computer and the home computer currently assigned to and in
the possession of Mr. Brace provided that Duke may delete from such computers
information designated as confidential or proprietary by Duke.

 

2 of 17



--------------------------------------------------------------------------------

f. Termination of Employment for Cause. Mr. Brace’s employment with Duke may be
terminated by Duke at any time prior to February 29, 2004 only for cause. For
purposes of this paragraph, the term “cause” shall mean only (i) a significant
knowing violation by Mr. Brace of the confidentiality provisions of paragraphs 6
or 7 of this Agreement; (ii) actions by Mr. Brace after the date of execution of
this Agreement that significantly adversely affect the business or operations of
Duke, where such adverse effect was either intended or was reasonably
foreseeable; or (iii) Mr. Brace’s failure to satisfactorily perform such
consulting assignments as may be assigned to him by the Company until February
29, 2004, on the condition that Mr. Brace shall have first received written
notice of any such failure, with a copy to Randel E. Phillips, 100 North Tryon
St., Suite 4700, Charlotte, NC 28202 and been allowed ten days after receipt of
such notice to correct any deficiency in his performance. Mr. Brace shall be
entitled to that portion of any unpaid salary, accrued vacation pay, and other
benefits accrued and earned by him up to and including the effective date of
discharge for cause, and Duke shall not be required to provide the additional
payments and benefits described in paragraph 3 of this Agreement.

 

2. PAYMENTS NOT CREDITABLE COMPENSATION. None of the payments provided below
shall be considered as “compensation” for purposes of determining any benefits
provided for under any pension, savings, or other benefit plan maintained by
Duke.

 

3. LUMP SUM PAYMENTS. Once Duke receives from Mr. Brace an executed original of
this Agreement and the seven (7)-day revocation period set out in Paragraph 8.d.
has passed and the Agreement has not been revoked by Mr. Brace, Duke will pay to
Mr. Brace an initial lump sum payment of Three Hundred Fifty Thousand Dollars
($350,000.00), less deductions required by law, provided that $35,000.00 of such
payment shall not be subject to North Carolina state income tax withholding,
pursuant to Sections 105-134.6(b)(11) and 105-163.1(13)a. of the North Carolina
General Statutes. The payment shall be made on or before a

 

3 of 17



--------------------------------------------------------------------------------

date ten (10) days from the date the Agreement becomes effective and
enforceable. Provided that, following his leaving Duke’s employ on March 1,
2004, but in no event later than March 23, 2004, Mr. Brace executes and does not
revoke the form of General Release attached to this Agreement as Exhibit A and
hereby incorporated by reference, Duke will provide, on or before a date fifteen
(15) days from the date the General Release becomes effective and enforceable, a
second lump sum payment in the amount of Three Hundred Fifty Thousand Dollars
($350,000.00), less deductions required by law. Mr. Brace acknowledges and
agrees that the two payments outlined in this paragraph are in lieu of any
payments and benefits that might be due him under the terms of any severance pay
plan maintained by Duke, any employment agreement, or any other type of
agreement in effect at the time of Mr. Brace’s leaving Duke’s employ.

 

The payment to be made under this paragraph is in addition to any rights and
claims to any benefits that Mr. Brace might have under the terms of any Duke
employee benefit plan in which he is a participant and in which he is vested.
Further, the payment to be made under this paragraph is in addition to any
rights and claims to any restricted common stock, stock options, or stock-based
award to the extent Mr. Brace has vested in such restricted common stock, stock
options, or stock-based award on February 29, 2004. The payment to be made under
the terms of this Agreement is a severance payment and will not be considered
“compensation” for purposes of determining any benefits provided to Mr. Brace
under any pension, savings, or other benefit plan maintained by Duke.

 

4. COBRA REIMBURSEMENT. If Mr. Brace elects COBRA Continuation Coverage for him
and his family, Duke will pay Mr. Brace an amount equal to the premium for six
months of COBRA coverage, grossed up for taxes, within 15 days of his providing
Duke with notice that he has made such election and the amount of his monthly
premium. Such notice shall be provided to Mr. Christopher C. Rolfe at the
address set out in paragraph 8(d).

 

4 of 17



--------------------------------------------------------------------------------

5. REIMBURSEMENT OF ATTORNEYS FEES. Duke agrees to pay Mr. Brace’s reasonable
attorneys fees incurred by him in connection with the review, preparation and
negotiation of this Agreement up to a maximum amount of Ten Thousand Dollars
($10,000.00).

 

6. CONFIDENTIALITY OF AGREEMENT. Mr. Brace agrees that the negotiations leading
to and the fact of and the nature and terms of this Agreement shall remain
strictly confidential and shall not be disclosed by him to any person or party
whomsoever without the prior written consent of the other, except as necessary
in the course of any legal proceeding based upon the provisions and terms of the
Agreement or pursuant to court order or other legal process after reasonable
prior notice to the other. The foregoing provision notwithstanding, Mr. Brace
may disclose the fact of and the nature and terms of this Agreement to his
immediate family, his accountant/financial planner and/or his attorney, provided
he has first secured their respective agreement(s) to abide by the provisions of
this paragraph and make no further disclosure of the fact of and the nature and
terms of this Agreement. Further, Mr. Brace may disclose the fact of this
Agreement and the nature and terms of paragraph 7 to a prospective employer to
the extent required by any conflict disclosure policies. Mr. Brace warrants
that, during the period following his being provided a copy of this Agreement
and his entering into this Agreement, he did not disclose the fact of this
Agreement and its nature and terms except in accordance with the terms of this
paragraph. Mr. Brace acknowledges that securities laws and regulations may
require Duke to publicly disclose the fact of and some or all of the terms of
the Agreement.

 

7. OWNERSHIP, NON-DISCLOSURE, AND NON-USE OF CONFIDENTIAL BUSINESS INFORMATION
AND TRADE SECRETS. Mr. Brace recognizes and acknowledges that as a result of his
employment with Duke, he has had in his possession and control certain
proprietary documents, data, materials, files, and similar items containing

 

5 of 17



--------------------------------------------------------------------------------

Confidential Business Information (including Trade Secrets) of Duke. Mr. Brace
acknowledges and agrees that all Confidential Business Information, and all
physical embodiments thereof, including, specifically, all computer tapes,
disks, as well as documents, are CONFIDENTIAL to and shall remain the sole and
exclusive property of Duke and warrants that he has returned all such property
to Duke and that he has no such information in his custody, control, or
possession. The provisions in this paragraph 5 shall be in addition to and shall
not nullify or reduce Mr. Brace’s obligations and duties under any prior
agreement or acknowledgement Mr. Brace has made with Duke regarding the
ownership, non-disclosure, and non-use of Duke’s Confidential Business
Information (including Trade Secrets).

 

Mr. Brace recognizes and acknowledges that during the course of his employment
he has obtained and come into possession of certain valuable Confidential
Business Information (including Trade Secrets) concerning matters affecting or
relating to Duke’s business, including, specifically, information relating to
Duke’s general business plans. Duke’s financial models, and Duke’s domestic and
international business strategy and related matters. For purposes of this
Agreement, the term “Confidential Business Information” means information,
including, but not limited to, trade secrets, relating to Duke which (i) derives
economic value, actual or potential, from not being generally known to and not
readily ascertainable by other persons who can obtain economic value from its
disclosure or use; and (ii) is a subject of Duke’s efforts that are reasonable
under the circumstances to maintain secrecy. Assuming those two criteria are
met, Confidential Business Information includes, but is not limited to, business
strategy, risk assessments, business plans, financial strategy, transaction
models, financial models, financial information, analyses, assessments
(financial and otherwise) of transactions, business models, competitive
analyses, analyses of issues, financial targets and performance data, models,
market assessments, succession plans, performance assessments of Duke employees,
disciplinary

 

6 of 17



--------------------------------------------------------------------------------

information concerning Duke employees, compensation information with regard to
any Duke employee and compensation plans (including incentive plans). Mr. Brace
recognizes and acknowledges that such information is valuable, special, and
essential to the successful and effective conduct of Duke’s domestic and
international business and is not generally known or readily available outside
of Duke. Mr. Brace therefore agrees that he will not, for a period of two (2)
years, disclose or otherwise communicate any of the Confidential Business
Information, no matter in what form maintained, which has been obtained from
Duke to any person, firm, corporation, or other entity for any purpose or reason
whatsoever without the express written authority of an authorized representative
of Duke, so long as such information remains non-public. For the purposes of
this Agreement, the term “non-public” shall mean information that is not
available to the public through industry publications, the financial press, or
through presentations to attendees at industry conferences. Provided, however,
with respect to those items of confidential or proprietary information which
constitute a trade secret as defined by the applicable laws governing the
protection of trade secrets of Duke, Mr. Brace’s obligation of Confidentiality
and Non-Disclosure shall continue to survive after the two (2)-year period to
the greatest extent permitted by applicable Trade Secret law. Mr. Brace
understands that, although not the intent, this restriction may limit his
ability to engage in certain employment and business activities for the periods
provided, but acknowledges that the compensation to be provided by Duke to him
under this Agreement is sufficient to justify such a restriction. Mr. Brace
further acknowledges that these restrictions are reasonable and necessary to
protect Duke’s business and goodwill. Mr. Brace acknowledges that if any of
these restrictions are found by a court having jurisdiction to be unreasonable
or overly broad or otherwise unenforceable, he and Duke agree that the
restrictions shall be modified by the court so as to be reasonable and
enforceable and if so modified shall be fully enforced.

 

7 of 17



--------------------------------------------------------------------------------

Mr. Brace further agrees that he will not disclose or otherwise communicate,
without the prior written permission of Duke, the fact of, or any information
regarding, any investigation undertaken by Duke or done on Duke’s behalf
regarding Duke’s business or the conduct of its business. For the purposes of
this paragraph, the term “investigation” shall mean any inquiry undertaken by
Duke or on Duke’s behalf under the direction or at the request of Duke’s Law
Department, Compliance Office, and/or Risk Management Department. Provided,
however, Mr. Brace may disclose the fact of, or any information regarding, any
investigation undertaken by Duke or on its behalf if he is required by law to do
so. Mr. Brace agrees that if he is so required by law to disclose the fact of,
or any information regarding, an investigation he will, if permitted by law to
do so, inform Duke of the requirement to disclose at least seventy-two (72)
hours before making such disclosure. Mr. Brace agrees to make such disclosure by
contacting Mr. Christopher C. Rolfe, Duke Energy Corporation (PB04M), 422 South
Church Street, Charlotte, NC 28202, (704) 382-4343.

 

Mr. Brace acknowledges that a breach by him of the provisions of this paragraph
will result in irreparable and continuing damage to Duke for which money damages
may not provide adequate relief. Accordingly, Mr. Brace agrees that in the event
he breaches or threatens to breach the provisions of this paragraph. Duke shall
be entitled to a preliminary or permanent injunction in order to prevent the
continuation of such harm, as well as money damages insofar as they can be
determined.

 

8. RELEASE OF CLAIMS.

 

a. General Release. In exchange for continued employment, the payments and other
benefits specified in this Agreement and other consideration under this
Agreement, Mr. Brace voluntarily and knowingly waives all claims and rights that
he might have arising out of or related to his employment with Duke through the
date of this Agreement.

 

8 of 17



--------------------------------------------------------------------------------

Mr. Brace voluntarily and knowingly releases and discharges Duke Energy
Corporation, and its subsidiary and affiliated companies and divisions and each
of their respective present and former directors, officers, employees, trustees,
agents, attorneys, insurers, and other representatives, successors, and assigns
from any and all liability and damages arising in any manner whatsoever out of
his employment with Duke and the termination of that employment. This release
includes, but is not limited to, claims and rights under: a) the Civil Rights
Act of 1991 and Title VII of the Civil Rights Act of 1964, as amended; b) the
Americans with Disabilities Act; c) the Age Discrimination in Employment Act of
1967 (29 U.S.C. § 621 et seq.); d) the Older Workers Benefit Protection Act; e)
the Family and Medical Leave Act; f) the North Carolina Equal Employment
Practices Act; g) any other federal, state, or local law or regulation,
including any law or regulation concerning discrimination based on race, sex,
color, religion, national origin, citizenship, age, handicapped or disabled
status; h) any claim for compensation under any other federal or state statutory
or common law; and i) any express or implied term or condition of Mr. Brace’s
employment with Duke, including any claim for wrongful discharge, breach of
contract, or claim for compensation. Mr. Brace further acknowledges and agrees
that the one (l)-time lump sum payment identified in paragraph 3 of this
Agreement is in lieu of any payments which might be due him under any severance
pay plan maintained by Duke and in effect at the time of his separation from
employment.

 

b. Compliance with Law. Mr. Brace hereby acknowledges and agrees that this
Agreement and all actions taken in connection with his employment pursuant to
this Agreement are in compliance with the Age Discrimination in Employment Act
and the Older Workers Benefit Protection Act, and that the release set forth in
this paragraph 6 shall be applicable, without limitation, to any claims brought
under the Age Discrimination in

 

9 of 17



--------------------------------------------------------------------------------

Employment Act and/or the Older Workers Benefit Protection Act. Mr. Brace
further acknowledges and agrees that:

 

i. The release given by Mr. Brace in this paragraph 8 is given solely in
exchange for the consideration set forth in this Agreement and such
consideration is in addition to anything of value that Mr. Brace received prior
to entering into this Agreement;

 

ii. By entering into this Agreement, Mr. Brace does not waive rights or claims
that may arise after his signing this Agreement;

 

iii. Mr. Brace has been advised to consult an attorney prior to entering into
this Agreement, and this provision of this Agreement satisfies the requirement
of the Older Workers Benefit Protection Act that Mr. Brace be so advised in
writing;

 

c. Consideration Period. Mr. Brace has had at least twenty-one (21) days within
which to consider this Agreement, and Mr. Brace acknowledges that he has been
afforded twenty-one (21) days by Duke to do so; and

 

d. Revocation Period. FOR A PERIOD OF SEVEN (7) DAYS FOLLOWING THE SIGNING BY
MR. BRACE OF THIS AGREEMENT, MR. BRACE MAY REVOKE THIS AGREEMENT, AND THIS
AGREEMENT SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL SUCH SEVEN (7)-DAY
REVOCATION PERIOD HAS EXPIRED. MR. BRACE MAY REVOKE THIS AGREEMENT BY DELIVERING
A WRITTEN NOTICE OF REVOCATION TO MR. CHRISTOPHER C. ROLFE AT DUKE ENERGY
CORPORATION, 422 SOUTH CHURCH STREET, CHARLOTTE, NORTH CAROLINA 28202. FOR THE
REVOCATION TO BE EFFECTIVE, IT MUST BE RECEIVED BY MR. ROLFE NO

 

10 of 17



--------------------------------------------------------------------------------

LATER THAN THE END OF THE SEVENTH (7TH) CALENDAR DAY AFTER MR. BRACE SIGNS THE
AGREEMENT. SHOULD MR. BRACE REVOKE THE AGREEMENT AFTER SIGNING IT, IT WILL BE
NULL AND VOID, AND HE WILL NOT BE ENTITLED TO THE BENEFITS OF THE TERMS AND
CONDITIONS OF THIS AGREEMENT.

 

e. Release of Mr. Brace. In further consideration of the Release granted by Mr.
Brace herein, Duke hereby releases Mr. Brace from any and all claims arising
from or related to Mr. Brace’s employment at Duke of which Duke is presently
aware or should have discovered in the exercise of reasonable diligence,
provided that such release shall not extend to claims based on circumstances
which Mr. Brace failed to disclose in breach of a fiduciary duty to Duke.

 

9. ASSISTANCE IN LITIGATION. Unless prohibited by law, Mr. Brace agrees to
notify Duke in the event that he is contacted by any investigative, regulatory
or legislative authorities or any party adverse or potentially adverse to Duke
in litigation in connection with any matter related to his employment with Duke.
Such notice shall be made to either Mr. Christopher C. Rolfe at 422 South Church
St., Charlotte. NC 28202 or Duke’s General Counsel at 526 South Church St.,
Charlotte, NC 28202. Should matters arise, which in the judgment of Duke
requires his assistance to Duke because of some relation to his employment at
Duke, then Mr. Brace agrees to cooperate with Duke by providing his assistance
at reasonable times, including traveling to do so if necessary, provided Duke
reimburses him for reasonable expenses incurred and salary lost in providing
such assistance or in traveling to provide such assistance. Mr. Brace shall be
reimbursed for salary lost at the rate of Three Hundred Dollars per hour
($300.00), without Mr. Brace being required to prove the actual amount of lost
salary, it being agreed by the parties that the rate specified is a reasonable
approximation of the economic loss to

 

11 of 17



--------------------------------------------------------------------------------

Mr. Brace of being required to divert himself from his other employments and
business activities in order to provide such assistance. It is understood that
Mr. Brace’s cooperation will extend to any litigation in which Duke might
conclude that his assistance is necessary. Unless or until a conflict arises, a
company attorney (unless prohibited by N.C. Gen. Stat. §§ 84-4 or 84-5) or the
company’s outside legal counsel will act as Mr. Brace’s attorney, at no expense
to Mr. Brace, in the event that he is called as a witness for any matter covered
by this paragraph. If a conflict arises, or if for any other reason Duke decides
that Mr. Brace should be represented by independent counsel, Mr. Brace, at
Duke’s expense, may retain legal counsel of his choice, on terms and conditions
no less favorable than those extended to other present or former Duke
executives.

 

Unless prohibited by law, Duke agrees that, in the event Mr. Brace becomes the
subject of any litigation, or regulatory or investigatory proceeding arising
from his employment at Duke, it will, upon request, consider making available,
on reasonable notice, to Mr. Brace or his attorneys any pertinent documents for
review and any pertinent employees for interview to the extent reasonably
necessary to the preparation of Mr. Brace’s defense. Any such request should be
made to Duke’s General Counsel. It is understood that Duke may decline such a
request.

 

10. KNOWLEDGEABLE DECISION BY MR. BRACE. Mr. Brace has read all of the terms of
this Agreement and has had an opportunity to discuss it with an attorney of Mr.
Brace’s own choice who is not associated with Duke. Mr. Brace understands the
terms of this Agreement and that this Agreement releases forever Duke from any
legal action arising from Mr. Brace’s employment relationship with Duke and the
termination of this employment relationship by Duke, except as to rights or
claims that may arise after the effective date of this Agreement. Mr. Brace
signs this Agreement of his own free act and will in exchange for the
consideration to be given to him, which he acknowledges is adequate and
satisfactory. Neither Duke nor its

 

12 of 17



--------------------------------------------------------------------------------

agents, representatives, or employees have made any representations to Mr. Brace
concerning the terms or effects of this Agreement, other than those contained in
the Agreement.

 

11. REFERENCES. Duke acknowledges that Mr. Brace performed his duties diligently
and that the termination of Mr. Brace’s employment is the result of changing
business circumstances and changes in top management. Mr. Brace agrees to direct
any requests for references from Duke to Mr. Christopher C. Rolfe.

 

12. AFFIRMATION OF EXECUTION. Mr. Brace affirms that the only consideration for
the execution by him of this Agreement are the terms stated in this Agreement,
and that no other promise or agreement of any kind has been made to or with him
by any person or entity whomsoever to cause him to execute this Agreement, and
that he fully understands the meaning and intent of this Agreement. Mr. Brace
further acknowledges that, except as otherwise provided herein, Duke has no
further obligation to him for any compensation, payments, monetary damages,
fees, or expenses, or any other claims that he may have or assert relative to
his employment with Duke. It is, therefore, except as otherwise set out in this
Agreement, specifically agreed that this Agreement shall be a complete bar to
all claims or actions, legal and/or equitable, for damages of any kind or nature
arising out of or related to Mr. Brace’s employment with Duke.

 

13. MODIFICATION; ENTIRE AGREEMENT. No amendment or modification of this
Agreement shall be valid or binding upon the Parties unless made in writing and
signed by the parties.

 

14. SEVERABILITY. In case one or more of the provisions contained in this
Agreement shall for any reason be held to be invalid, illegal, or unenforceable
in any respect, the same shall not affect any other provision in this Agreement,
but this Agreement shall be

 

13 of 17



--------------------------------------------------------------------------------

construed as if such invalid or illegal or unenforceable provisions had never
been contained herein.

 

15. BINDING EFFECT; ASSIGNMENT. This Agreement shall be binding upon and inure
to the benefit of Duke and Mr. Brace and their respective heirs,
representatives, successors, transferees, and permitted assigns. This Agreement
shall not be assignable by Mr. Brace but shall be freely assignable by Duke to
an assignee that agrees to perform all of the obligations of Duke hereunder;
provided, however, that such an assignment by Duke will not release Duke from
liability for performance under this Agreement should the assignee fail to
perform all of the obligations of Duke hereunder.

 

16. NON-ADMISSION. Mr. Brace agrees and acknowledges that neither this Agreement
nor Duke’s offer to enter into this Agreement shall be construed as an admission
by Duke that it has acted wrongfully towards him or any other employee, and that
Duke expressly denies any liability to, or wrongful acts against, Mr. Brace on
the part of itself, its employees, or its agents.

 

17. CONFIRMATION OF RESIGNATION FROM BOARDS AND CORPORATE OFFICES. Duke and Mr.
Brace confirm that Mr. Brace resigned from any corporate / company positions of
Duke Energy Corporation and from all other boards, committees, and offices of
Duke and its subsidiaries or affiliates on which or in which capacity Mr. Brace
served. The resignations confirmed under this paragraph were effective as of
November 21, 2003.

 

18. CONFIRMATION OF D&O COVERAGE AND RIGHT TO INDEMNIFICATION. In accordance
with the provision of its By-Laws in effect on [February 29, 2004], Duke agrees
to promptly indemnify Mr. Brace (including prompt advancement of expenses)
against any and all liabilities, losses, costs and expenses arising out of

 

14 of 17



--------------------------------------------------------------------------------

or relating to claims or assessments made against Mr. Brace in connection with
his service for Duke or any of its affiliates. Such indemnification (and
advancement) shall be provided under the terms and conditions established by
Duke Energy Corporation’s By-Laws as of [February 29, 2004]. Mr. Brace shall be
entitled to directors and officers insurance coverage, from the date of his
leaving Duke’s employ through the sixth anniversary of such date, on terms and
conditions (including scope, amount of coverage, dollar limitations, etc.) no
less favorable to Mr. Brace than the coverage (if any) then provided to any
other present or former officer or director of Duke.

 

19. GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the state of North Carolina.

 

20. EXCLUSIVE JURISDICTION AND CHOICE OF FORUM. Mr. Brace and Duke mutually and
voluntarily agree that the state and federal courts located in Mecklenburg
County, North Carolina shall be vested with the sole and exclusive jurisdiction
over any dispute(s) that arise out of this Agreement or the matters that are
intended to be resolved by this Agreement. Furthermore, Mr. Brace and Duke
mutually and voluntarily agree that the state and federal courts located in
Mecklenburg County, North Carolina shall be the exclusive choice of forum
mutually agreed to and designated by the parties for resolution of any
dispute(s) that may arise out of this Agreement or the matters that are intended
to be resolved by this Agreement.

 

21. COUNTERPART COPIES. This Agreement may be executed in two (2) counterparts,
each of which shall be deemed an original.

 

15 of 17



--------------------------------------------------------------------------------

This the 30 day of January, 2004.

 

DUKE ENERGY CORPORATION

(FOR ITSELF AND ITS SUBSIDIARIES AND AFFILIATES)

/s/ Christopher C. Rolfe

--------------------------------------------------------------------------------

By:

 

Christopher C. Rolfe

Senior Vice President, Strategic Planning and Human Resources

 

/s/ Robert Brace

--------------------------------------------------------------------------------

Mr. Robert Brace

 

16 of 17



--------------------------------------------------------------------------------

STATE OF NORTH CAROLINA

 

COUNTY OF MECKLENBURG

 

I, Donna B. Flett, a Notary Public for said County and State, do hereby certify
that Christopher C. Rolfe personally came before me this day and acknowledged
that he is the Senior Vice President, Strategic Planning and Human Resources and
acknowledged, on behalf of Duke Energy Corporation, the due execution of this
Agreement.

 

Witness my hand and official seal, this 30th day of January, 2004.

 

(Official Seal)

/s/ Donna B. Flett

--------------------------------------------------------------------------------

Notary Public

My commission expires: July 09, 2005

 

STATE OF NORTH CAROLINA

 

COUNTY OF MECKLENBURG

 

I, Denise J. Willing, a Notary Public for said Country and State, do hereby
certify that Mr. Brace personally appeared before me this day and acknowledged
the due execution of this Agreement.

 

Witness my hand and official seal, this 30th day of January, 2004.

 

(Official Seal)

/s/ Denise J. Willing

--------------------------------------------------------------------------------

Notary Public

My commission expires: My Commission Expires January 9, 200_

 

17 of 17